         Case 3:19-cv-02552-VC Document 102-1 Filed 01/27/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                                  Case No. 3:19-cv-02552-VC
  STATE OF CALIFORNIA, et al.,
                                                  [PROPOSED] ORDER GRANTING
                 Plaintiffs,                      DEFENDANTS’ UNOPPOSED MOTION FOR
                                                  CONTINUANCE OF THE HEARING ON
         v.                                       INTERVENORS’ MOTION TO COMPEL
                                                  COMPLETION OF THE ADMINISTRATIVE
  ALEX M. AZAR II, et al.,                        RECORD

                  Defendants.                     Date: February 12, 2020
                                                  Time: 1:30 p.m.
                                                  Courtroom: 4, 17th Floor
                                                  Judge: Hon. Vince Chhabria



        On January 27, 2020, Defendants filed an Unopposed Motion for Continuance of the
Hearing on Intervenors’ Motion to Compel Completion of the Administrative Record. For good

cause shown, it is hereby ORDERED that the Defendants’ motion shall be, and hereby is,

GRANTED. Intervenors’ Motion to Compel Completion of the Administrative Record shall be
                                                                               ISTRIC
heard on February 12, 2020.
                                                                          TES D      TC
                                                                        TA
        IT IS SO ORDERED.
                                                                                                    O
                                                                    S




                                                                                                     U
                                                                  ED




                                                                                                      RT
                                                              UNIT




         January 27, 2020
                                                                                                        R NIA




Dated: _______________                                              ______________________
                                                                    HON. VINCENT CHHABRIA
                                                                                             br ia
                                                               NO




                                                                    United States Districthh
                                                                                           Judge
                                                                                V i n c eC a
                                                                                                        FO




                                                                         Judg e
                                                                RT




                                                                                                     LI




[Proposed] Order Granting Defs.’ Motion for Continuance of Hearing on Intervenors’ Mot. to Compel
                                                                       ER
                                                                   H




                                                                                                    A




No. 3:19-cv-02552-VC
                                                                          N                         C
                                                                                            F
                                                                              D IS T IC T O
                                                                                    R
